This case was tried originally in the Justice Court, from a conviction in which an appeal was taken to the County Court. The trial in the latter court resulted in a conviction with a fine of $25, the charge being the sale of intoxicants to a minor.
Motion is made to dismiss the appeal because of the fact that the fine was under one hundred dollars. This being true, the case was a finality in the County Court. Under the law this motion is well taken. See Nelson v. State, 33 Tex.Crim. Rep.; Tison v. State, 35 Tex.Crim. Rep.; Mahanay v. State, 60 S.W. Rep., 756.
The motion to dismiss is granted, and the appeal is dismissed.
Dismissed.